DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,391,304 and claims 1-19 of U.S. Patent No. 9,399,127. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the allowed subject matter appears to encompass the presently claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Borkan et al. (USP# 4,379,462) in view of Smits (USP# 6,549,812).  Borkan teaches an implantable electrical lead comprising: a lead body having a proximal and distal end (e.g. Fig. 5, #10); a plurality of contacts disposed along the distal end of the lead body (e.g. Fig. 5, #20, etc.); a plurality of terminals disposed along the proximal end of the lead body (e.g. Fig. 5, #62, etc.); a plurality of conductors axially extending within the lead body and coupling the contacts of the terminals (e.g. Fig. 5, #36, etc.); and a stiffening tube disposed within the proximal end of the lead body and beneath at least one of the terminals, wherein the stiffening tube terminates proximal to all of the contacts (e.g. Fig. 1, #39; where it is noted that the stiffening wire is described as running the entire length of the electrode assembly or a portion thereof and therefore would meet the claimed limitations - e.g. Col 2, lines 65-68).
Borkan fails to expressly disclose a stiffening tube surrounding a portion of the central lumen extending through said tube.  The examiner notes that it is common in the art to use a variety of stiffening tubes, including those which share the lumen with the catheter, as is the case with the present embodiment being claimed in this application.  In the same field of endeavor, Smits teaches flexible stiffening tube included in a lumen extending along a central axis of the lead body (e.g. Col 8, lines 16-58) in order to provide sections of stiffness on the lead.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stiffening tube of Borkan based on the concentric stiffening tube as taught by Smits, in order to yield the predictable results of providing a lead with adjustable stiffness while retaining the same lumen diameter.
In addition, it is noted that the stiffening tube is disposed beneath all of the terminals and is composed of a metallic material - specifically stainless steel.  The electrical contact is an electrode (e.g. Col 3, line 15) while the lead and stiffening tube or stylet are concentrically disposed relative to one another and surround the central lumen (e.g. Col 3, 12-36 – where the stylet is placed in a retention sleeve).  It is further noted that the lead is introduced into the body and necessarily employs a connector employed for firmly receiving the proximal end of the lead body into the device (e.g. Col 4, lines 60-65). Borkan clearly employs a plurality of contacts, terminals, and metallic conductors to provide neurostimulation to the spinal cord (e.g. Col 4, lines 34-40).  Additionally it is noted that when the stiffening tube is placed throughout the length, it will be completely disposed within the connector when the proximal end of the lead body is received within the connector as it can extend the whole length.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached at 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792